883 F.2d 74
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Merton BOND, Petitioner-Appellant,v.WARDEN, LUTHER LUCKETT CORRECTIONAL COMPLEX, Respondent-Appellee.
No. 89-5038.
United States Court of Appeals, Sixth Circuit.
Aug. 16, 1989.

Before RALPH B. GUY, Jr., BOGGS and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Merton Bond, a Kentucky state prisoner, appeals pro se the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  He was convicted following a jury trial of seven counts of first degree rape and two counts of second degree rape.  His conviction was upheld on appeal by the Kentucky Supreme Court.  Bond raised two arguments in his petition:  1) the trial court erred in denying a motion for a continuance to enable a psychiatrist to determine his competence to stand trial, and 2) the trial court erred in admitting opinion testimony of the victims' physician.


3
Upon consideration, we conclude the district court properly dismissed the petition.  The record does not reveal any grounds for questioning petitioner's competency.  Further, the court's evidentiary ruling did not serve to deprive Bond of a fundamentally fair trial.    See Cooper v. Sowders, 837 F.2d 284, 286 (6th Cir.1988).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.